UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51048 ASIA PROPERTIES, INC. (Exact name of registrant as specified in its charter) Nevada 47-0855301 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 119 N. Commercial St., Ste 190-115, Bellingham WA 98225 (Address of principal executive offices) (Zip Code) (360) 392-2841 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filed, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: As of August 16, 2010, the issuer had 35,721,362 shares of common stock outstanding . ASIA PROPERTIES, INC. Quarterly Report on Form 10-Q For the Quarterly Period Ended June 30, 2010 FORWARD-LOOKING STATEMENTS This Form 10-Q for the quarterly period ended June 30, 2010 contains forward-looking statements that involve risks and uncertainties. Forward-looking statements in this document include, among others, statements regarding our capital needs, business plans and expectations. Such forward-looking statements involve assumptions, risks and uncertainties regarding, among others, the success of our business plan, availability of funds, government regulations, operating costs, our ability to achieve significant revenues, our business model and products and other factors. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as may, should, expect, plan, intend, anticipate, believe, estimate, predict, potential or continue, the negative of such terms or other comparable terminology. In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties set forth in reports and other documents we have filed with or furnished to the SEC. These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this document. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. The forward-looking statements in this document are made as of the date of this document and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. -2- TABLE OF CONTENTS FORM 10-Q QUARTER ENDED JUNE 30, 2010 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Page Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 4 Consolidated Statements of Operations for the three and six month periods ended June 30, 2010 and 2009 and for the period from inception through June 30, 2010 5 Consolidated Statements of Stockholders’ Deficit for the period from inception through June 30, 2010 7 Consolidated Statements of Cash Flows for the six month periods ended June 30, 2010 and 2009 and for the period from inception through June 30, 2010 9 Selected notes to consolidated financial statements 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 -3- Asia Properties, Inc.
